         Case 3:20-cv-05433-VC Document 14 Filed 02/03/21 Page 1 of 2




 1 DANIEL J. MULLER, SBN 193396
     dmuller@venturahersey.com
 2 VENTURA HERSEY & MULLER LLP
     1506 Hamilton Avenue
 3 San Jose, California 95125
     Telephone: (408) 512-3022
 4 Facsimile: (408) 512-3023
 5 Attorneys for Plaintiff Jeff Gold
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11 JEFFREY M. GOLD, an Arizona resident,                 Case No.: 3:20-cv-05433
12                          Plaintiff,                   JOINT STIPULATION AND [PROPOSED]
                                                         ORDER FOR DISMISSAL WITH
13                  vs.                                  PREJUDICE
14 ENTERCOM MEDIA CORPORATION, a
     Pennsylvania Corporation, ENTERCOM
15 COMMUNICATIONS CORPORATION, a
     Pennsylvania Corporation, and DOES 1 through
16 25, inclusive,
17                          Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                   -1-
                    JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
Case 3:20-cv-05433-VC Document 14 Filed 02/03/21 Page 2 of 2
